IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
TAMATHA D, JOHNSON PLAINTIFF
v. CIVIL ACTION NO. 3:18-cv-237-GHD-RP
CHANCELLOR HOUSE LLC DEFENDANT

AGREED ORDER OF DISMISSAL WITH PREJUDICE

The parties have jointly advised the Court that this action and all claims at any time asserted
or which could have been asserted in this action should be dismissed with prejudice, with the
parties to each bear their own respective attorneys’ fees and costs. Accordingly, it is hereby:

ORDERED AND ADJUDGED that this action and all claims at any time asserted or which
could have been asserted herein are hereby fully and finally DISMISSED WITH PREJUDICE,
with the parties to each bear their own respective attorneys’ fees and costs associated with this

action.

SO ORDERED AND ADJUDGED this the 9 _ day of Pru uP 2019.

whe ft Qyyuot6

SENIOR U.S. DISTRICT JUDGE
